UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2000


In re: ALVITA KAREN GUNN,

                Petitioner.



                 On Petition for Writ of Mandamus.
              (8:09-cr-00213-RWT-4; 8:14-cv-00167-RWT)


Submitted:   January 22, 2015               Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alvita Karen Gunn, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alvita Karen Gunn petitions for a writ of mandamus,

seeking this court’s review of her motion under 28 U.S.C. § 2255

(2012) or, alternatively, an order recusing the district court

judge.    Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                    Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

United States v. Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003).

Mandamus may not be used as a substitute for appeal.                                 In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

           We   conclude     that      the       relief     sought     by   Gunn    is   not

available by way of mandamus.            Moreover, to the extent that Gunn

argues delay by the district court, our review of the district

court’s   docket   reveals       that    the          court    has     ruled   on   Gunn’s

motion.      Accordingly,    although            we   grant     leave    to    proceed    in

forma pauperis, we deny the petition for a writ of mandamus and

the motion for bail or release pending appeal.                         We dispense with

oral   argument    because       the    facts         and     legal    contentions       are

adequately    presented     in    the    materials            before    this   court     and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                             2